internal_revenue_service index no number release date cc dom p si - plr-110643-99 date h w p dear this is in response to your letter dated date written on behalf of h and w requesting a ruling under sec_721 of the internal_revenue_code the information submitted provides that p is a limited_partnership engaged in acquiring marketable_securities for investment h and w hold a percent general_partnership interest in p as community_property the remaining percent partnership_interest is held by h and w’s three children h and w represent that more than percent of p’s assets are held for investment and are readily marketable stocks or securities h and w propose to contribute appreciated securities to p in exchange for a limited_partnership_interest h and w represent that the securities to be transferred consist of a diversified group of publicly owned securities no one issue of which will represent more than percent of the value of the total securities to be contributed and not more than percent of the value of all securities to be contributed will consist of the securities of or fewer issuers the limited_partnership_interest to be received by h and w in exchange for the contribution of the securities will be based on the market_value of the contributed securities relative to the value of all the securities in p after the contribution it is further represented that after h and w’s proposed contribution the securities in p of one issuer will continue to represent more than percent of the value of its total assets and more than percent of the value of all of p’s assets will be invested in the stocks or securities of or fewer issuers sec_721 provides that no gain_or_loss shall be recognized by either a partnership or its partners on the contribution of property to a partnership in exchange for an interest in the partnership sec_721 however provides that gain but not loss realized on such a transfer may be recognized if the partnership would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation sec_351 provides that sec_351 does not apply to a transfer of property to an investment_company sec_351 further provides that the determination of whether a company is an investment_company is to be made by taking into account all stock and securities held by the company sec_351 provides that the term stocks and securities includes stock money indebtedness and other enumerated assets sec_1_351-1 of the income_tax regulations provides that a transfer to an investment_company occurs when i the transfer results directly or indirectly in diversification of the transferors’ interests and ii the transferee is a regulated_investment_company ric real_estate_investment_trust reit or a corporation more than percent of the value of whose assets are held for investment and are readily marketable stocks and securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in addition to readily marketable stocks or securities and interests in rics or reits however the act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors’ interests see s rep no th cong 1st sess h_r rep no th cong 1st sess h_r rep no 105th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors’ interests if two or more persons transfer nonidentical assets to a corporation in the exchange for this purpose if any transaction involves one or more transfers of nonidentical assets which taken in the aggregate constitute an insignificant portion of the total value of assets transferred such transfers shall be disregarded in determining whether diversification has occurred if there is only one transferor or two or more transferors of identical assets to a newly organized corporation the transfer will generally be treated as not resulting in diversification sec_1_351-1 further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that a transfer of stocks and securities will not be treated as resulting in diversification of the transferors’ interests if each transferor transfers a diversified portfolio of stocks and securities a portfolio of stocks and securities is considered to be diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and 50-percent tests unless acquired to meet the and 50-percent tests but are not treated as securities of an issuer for purposes of the numerator of the and 50-percent tests an investment_company is diversified within the meaning of sec_368 if not more than percent of the value of its assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is invested in the stock and securities of or fewer issuers after applying the law to the facts submitted and representations made we conclude that the transfer of the diversified portfolio of stocks and securities within the meaning of sec_1_351-1 to p by h and w would not be transfers to an investment_company within the meaning of sec_351 if p were incorporated accordingly gain_or_loss will not be recognized on the proposed contribution of securities by h and w to p under sec_721 except as specifically ruled above we express no opinion concerning the federal tax consequences including any estate and gift_tax consequences of the transaction described above under the cited code provisions or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to h and w sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for purposes
